Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 12, 2004, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal precludes review of his contention that he was denied the effective assistance of counsel, except to the extent that it may have affected the voluntariness of his plea of guilty (see People v Eaton, 14 AD3d 577, 577-578 [2005]; People v Pryor, 12 AD3d 695 [2004]; People v Demosthene, 2 AD3d 874 [2003]). The record demonstrates that the defendant’s plea of guilty was knowing, voluntary, and intelligent (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.